IN THE SUPREME COURT OF PENNSYLVANIA
                                MIDDLE DISTRICT


NATIONAL COLLEGIATE ATHLETIC                  :   No. 153 MM 2014
ASSOCIATION,                                  :
                                              :   Application for Leave to File Original
                        Petitioner            :   Process; Application for Writ of Prohibition;
                                              :   Application for Stay
                                              :
              v.                              :
                                              :
                                              :
COMMONWEALTH COURT OF                         :
PENNSYLVANIA,                                 :
                                              :
                        Respondent            :


                                 CONCURRING STATEMENT


MR. JUSTICE BAER                                           FILED: November 5, 2014
       I join the per curiam order, denying the application for a writ of prohibition and

application for stay.     I write separately to note that, upon preliminary review of the

matter, it appears that Petitioner has presented, inter alia, a colorable argument that the

Commonwealth Court sua sponte inserted an undisputed issue into an otherwise moot

case. Nevertheless, I join in the denial of the writ of prohibition because such writ is

generally available to restrain a court from usurping jurisdiction that it does not possess

or exceeding the established limits of its jurisdiction, and the writ does not lie to correct

errors of law. See Capital Cities Media, Inc. v. Toole, 483 A.2d 1339, 1342 (Pa. 1984).

Because it appears to me that the Commonwealth Court’s action, regardless of its

propriety, did not exceed the bounds of its jurisdiction, relief in the form of a grant of writ

of prohibition is unwarranted.